Citation Nr: 1331249	
Decision Date: 09/27/13    Archive Date: 10/01/13

DOCKET NO.  12-17 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to initial rating in excess of 20 percent disabling for degenerative disc disease of the lumbar spine.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1997 to June 2000.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which granted service connection for lumbago, and assigned a 10 percent rating, effective July 13, 2011.  Subsequently, in a May 2012 rating decision, the Muskogee, Oklahoma RO increased the rating of the Veteran's service-connected degenerative disc disease of the lumbar spine (previously evaluated as lumbago) to 20 percent, effective July 13, 2011.  The Board notes that because the increase to 20 percent did not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  (unless a claimant expresses intent to limit the appeal to entitlement to a specific disability rating for the service-connected condition, the VA is required to consider entitlement to all available ratings for that condition).  

Additionally, the Veteran filed a notice of disagreement as to the disability rating assigned to his service-connected migraines in June 2012.   However, by a Report of General Information dated August 2012, he stated that an evaluation of 30 percent for migraines would satisfy his appeal in full.  The RO's August 2012 rating decision, which awarded a 30 percent initial disability rating for the entirety of the appeal, therefore represented a full grant of benefits sought on the Veteran's pending appeal.  Accordingly, the issue of entitlement to an increased initial rating for migraines is not before the Board.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has stated he can no longer work due to his back condition; a claim for TDIU is therefore considered on appeal as part and parcel of his claim for an increased evaluation.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary before a decision may be rendered in this case.  

Degenerative Disc Disease of the Lumbar Spine

In June 2013, following the issuance of a November 2012 supplemental statement of the case (SSOC), the Veteran submitted a Statement in Support of Claim in which he stated he had to resign from his current employment following an incident of his back locking up while on a forklift; he reported that he almost seriously injured himself.  He stated that he had been working in a warehouse for the past two years and that the two positions he was qualified for have caused increased episodes of pain and locking up of his back.  The Veteran effectively alleges that his back has worsened since the most recent VA examination in September 2012.  

Moreover, in November 2012, the Veteran was granted service connection for right lower extremity radiculopathy, as secondary to the service-connected disability of lumbar spine degenerative disc disease.  This condition was first diagnosed at the September 2012 VA examination, further supporting his allegations of progression of the back disability.

Based upon the evidence subsequent to the most recent September 2012 VA examination, a new examination is needed to determine the current severity of the Veteran's service-connected lumbar degenerative disc disease.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination, which is the case here.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

The record also reflects that the Veteran has been receiving ongoing treatment from the VAMC in Oklahoma City, Oklahoma for his back problems.  The most recent VA treatment records contained in the Virtual VA system date back to October 2012.  The October 2012 entry notes that the Veteran was scheduled to be seen in 6-8 months for follow-up.  Based on the Veteran's ongoing treatment, updated VA treatment records, from October 2012 to present, must be associated with the claims file.

TDIU

As is noted above, the Veteran states that he had to resign from his job because of his increasing back problems, raising a question of entitlement to TDIU.  A finding of TDIU is dependent upon a determination of the impact of service connected disabilities on the ability obtain and retain substantially gainful employment.  38 C.F.R. §§ 3.340, 4.16.  The TDIU claim is therefore inextricably intertwined with the question of the proper evaluation for the service-connected degenerative disc disease of the lumbar spine, and adjudication of the issue must be delayed pending resolution of the evaluation question.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Moreover, as part of the already necessary VA examination, findings related to the impact of the service-connected low back disability on employment, should be obtained to assist with the adjudication of the TDIU claim.  

VA Form 646

The Board also observes that the Veteran has been represented by the State of Texas Veterans Commission throughout the appeal, although the Veteran is now residing in the State of Oklahoma.  The Texas Veterans Commission did not submit a VA Form 646, informal hearing presentation, or brief prior to the certification of the appeal to the Board.  Pursuant to regulation, the Veteran has a right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person.  See 38 C.F.R. § 20.600.  This representation includes giving the appointed representative an opportunity to submit argument in support of the claim on appeal.  While this case is in remand status, the Veteran's authorized representative, the Texas Veterans Commission, must be afforded the opportunity to submit a Form 646 or equivalent, prior to certification of the appeal to the Board.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and provide him fully compliant notice as required under applicable laws, regulations, and legal precedents.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must include information regarding TDIU, to include a specific request for a properly completed VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  Obtain complete and updated VA treatment records from VAMC Oklahoma City for the period since October 2012.
  
3.  After the records are associated with the claims file, schedule the Veteran for a VA spine examination to determine the nature and current level of severity of his service-connected degenerative disc disease of the lumbar spine.  All indicated studies, including radiological testing, should be conducted.  The entire claims folder (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder) must be made available to and reviewed by the examiner.  The examiner should fully set forth all current complaints, pertinent clinical findings, and diagnoses.  A complete medical history should be elicited.

All pertinent orthopedic and neurological pathology associated with this service-connected disability should be noted in the examination report.  The examiner should expressly include his right lower extremity radiculopathy for which he has been assigned a separate rating.  

The examiner is requested to give an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the service-connected back disorder precludes the Veteran from engaging in a substantially gainful occupation, including manual and sedentary positions.  Consideration may be given to his occupational experience, education, and training, but age should not be considered. 

The opinion provider should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  

4.  After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal, to include TDIU.  If any benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.

5.  Contact the Veteran's authorized representative, the Texas Veterans Commission, and provide them with an opportunity to review the record and provide a completed VA Form 646 or equivalent, prior to recertifying the appeal to the Board.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


